Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/21, with respect to claims 1,3,4,6-11 have been fully considered and are persuasive.  The rejections of claims 1,3,4,6-11 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
At line 6 of claim 1, “through-hole;” was replaced with ---through-hole,---.
At line 11 of claim 1, “body.” was replaced with ---body;---.

Allowable Subject Matter
Claims 1,3,4,6-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach nor substantially render obvious an interim joint prosthesis configured to be inserted into a long bone and used for a replacement of a joint endoprosthesis to be explanted, said interim joint prosthesis comprising:
(i) a main body arranged to be supported on the long bone and configured as a
placeholder for a joint section of the joint endoprosthesis to be explanted, wherein the main body comprises a main body coupling portion, the main body coupling portion being a through-hole,
and further comprising at least two clamping wings which are displaceable perpendicular to a longitudinal direction of the main body relative to the main body, and
each of the at least two clamping wings comprises a stop which extends in the longitudinal direction of the main body at least on one side of the main body beyond the main body,
(ii) an integrally formed shaft comprising a shaft coupling portion and a longitudinal axis, wherein
a portion of the shaft, the portion having a constant cross-section, is slidably arranged in the through-hole along the longitudinal axis of the shaft, whereby the shaft can protrude on both sides of the main body to be implanted into sections of adjoining long bones, and
(iii) a shaft fixing element configured to fix the shaft arranged in the through-hole to the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774